DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1 (claims 1-3) in the reply filed on 06/16/2022 is acknowledged.  The traversal is on the grounds that the cited reference WO2013002157 does not teach the product of claim 1. This is not found persuasive.
The citations below pertain to the attached English translation of TW201311559A (Yukinari), which is a corresponding publication with a higher quality translation.
Applicant argues that Yukinari fails to teach the material of claim 1 and the EPO examiner merely asserted that the product would be achieved by following the method of claim 4 which is disclosed in Yukinari. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01). In the instant case, Yukinari teaches a substantially identical process, which establishes a prima facie case of anticipation or obviousness. Consequently, the burden falls on Applicant to demonstrate that the product of claim 1 is distinct from the product produced by the substantially identical process disclosed in Yukinari. 
Applicant further alleges that Yukinari fails to teach the method of claim 4, and thus cannot produce the product of claim 1, because Yukinari fails to teach mixing and dispersing zerovalent silicon, a polysiloxane compound, and a carbon source resin.  
Yukinari teaches examples in which there is zerovalent silicon in a silicon-carbon-based composite material powder (at least P190, 195). Yukinari additionally teaches that the composite material is obtained by mixing a metal silicon or silicon alloy fine powder (“zerovalent silicon”), a crosslinkable group-containing organic compound (“carbon source resin”), and a silicon-containing compound capable of crosslinking (“polysiloxane”) (P19). Yukinari teaches that the silicon-containing compound can be a polysiloxane at P87, thus the method of Yukinari reads on the method of claim 4. 
Accordingly, the requirement for restriction is still deemed proper and is therefore made FINAL.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of copending Application No. 17/414914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1 of the copending application recites silicon nanoparticles for negative electrode active material in lithium ion secondary batteries, wherein the silicon nanoparticles have a 29Si-NMR peak which has a half width of 20 ppm to 50 ppm centered at −80 ppm and is broad ranging from 50 ppm to −150 ppm, and the silicon nanoparticles have a length in the major axis direction of 70 to 300 nm and a thickness of 15 to 70 nm or less. 
The instant application does not recite a half width of a peak centered at 80ppm; however, the instant application recites a plurality of peaks in an overlapping range of +20ppm to -150ppm. This range also overlaps with the broad ranging section claimed by the copending application. Further, the instant application and the copending application both recite an identical composition ratio of SiC4 bonds (instant claim 2 and copending claim 3) and an identical thermal decomposition or pyrolysis weight loss (instant claim 3 and copending claim 4). 
Given that NMR spectroscopy is used to measure bonding characteristics, and the copending application discloses the same bond structural units (claim 3) as the instant application, it is reasonable to conclude that the claimed silicon nanoparticles are the same as the instant negative electrode active material. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites an “equivalent constituent ratio” which is defined differently from the “equivalent constituent ratio” in claim 1, from which claim 2 depends. Thus it is unclear which definition is used in claim 2 and the claim is indefinite. 
Claim 2 additionally recites the definition [SiC4 bonding/(SiC4 bonding structure units+D units+T units+Q units)]. It is unclear if the claimed “SiC4 bonding” is the same as “SiC4 bonding structure units”. For compact prosecution purposes, both terms will be treated as if they refer to the same quantity, and the term “equivalent constituent ratio” will be interpreted as [SiC4 bonding structure units/(SiC4 bonding structure units+D units+T units+Q units)] when used in claim 2. 
Claim 3 recites the limitation "the loss of weight due to thermal decomposition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 20170279123 A1) and Hirose (US 20110159368 A1) with evidentiary support provided by chapter 4 of Handbook of Advanced Ceramics (Second Edition) by Weinmann et al.. A copy of the cited non-patent reference is included. 
Regarding claim 1, Nakayama discloses a negative electrode active material comprising: a silicon-based inorganic compound (a) composed of silicon (excluding zerovalent silicon), oxygen, and carbon (P120, SiOxCy); 
wherein, in a 29Si solid NMR spectrum of the silicon-based inorganic compound (a), a plurality of peaks are present in a chemical shift range of +20 ppm to -150 ppm, and an equivalent constituent ratio [Q units/(D units + T units + Q units)] indicating a chemical bonding state (D units [SiO2C2], T units [SiO3C], Q units [SiO4]) of the silicon (excluding zerovalent silicon) is within a range of from 0.30 to 0.80 inclusive.  
Nakayama does not explicitly disclose the claimed NMR peaks or D units, T units, and Q units, however Nakayama inherently possesses the same properties. The claimed D units, Q units, and T units represent 3 of the 4 possible bonding modes of SiOxCy. When any bulk sample of SiOxCy is examined with 29Si NMR, it will produce the claimed peaks. This assertion is supported by the Handbook of Advanced Ceramics which teaches that silicon oxycarbides show a range of Si-O-C units with a peak corresponding to each species (chapter 4.13.1 and Fig. 4.39). Further, the technique of using 29Si NMR to confirm the presence of Si-O-C units has been known in the art (chapter 4.13.1). Thus the SiOxCy disclosed by Nakayama, will inherently produce a plurality of peaks present in a chemical shift range of +20 ppm to -150 ppm and the corresponding D units, T units, and Q units, and reads on the instant claim limitation. 
Additionally, Nakayama teaches SiOxCy, wherein 0<x<3 and 0<y<5 (P120), which overlaps with the claimed equivalent constituent ratio. For example, a configuration of 1 D unit, 1 T unit, and 1 Q unit, is equivalent to an average ratio of SiO3C and an equivalent constituent ratio of 0.33, which is within both the claimed range and the disclosed range of Nakayama.  Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select an equivalent constituent ratio of 0.30 to 0.80 inclusive as a routine optimization, given that Nakayama teaches an overlapping range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Nakayama does not teach zerovalent silicon. 
In the same field of endeavor, Hirose discloses an analogous art of a silicon-based anode material (abstract). Hirose teaches that there are 5 bonding states of silicon from zero-valence to tetra-valence (P85). Hirose further teaches that it is preferable to have all the bonding states mixed which results in lower electrical resistance compared to when only some bonding states are included (P86).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Nakayama by adding all 5 bonding states of silicon, including zero-valent silicon, with the expectation that such an addition would result in lower electrical resistance. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).

Regarding claim 2, modified Nakayama inherently teaches a peak corresponding to SiC4 bonding structure units is present, evidenced by the Handbook of Advanced Ceramics which teaches that SiC4 will produce a peak at -16ppm (chapter 4.13.1). 
Further, Nakayama teaches SiOxCy, wherein 0<x<3 and 0<y<5 (P120), which overlaps with the claimed equivalent constituent ratio. Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select an equivalent constituent ratio within a range of 0.05 to 0.55 as a routine optimization, given that Nakayama teaches an overlapping range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 3, the limitation of “the loss of weight due to thermal decomposition up to 1000°C in air is within a range of from 5% by mass to 60% by mass inclusive” is a property that arises from a certain composition of Si-O-C active material. This interpretation is supported by P39-40 of the instant PGPUB which explains that the weight loss is caused by free carbon in the Si-O-C structure. 
Given that modified Nakayama teaches all of the structural and compositional limitations of the claim, including an overlapping equivalent constituent ratio, the SiOxCy of modified Nakayama inherently possesses the same properties as the claimed invention, including the same weight loss due to thermal decomposition, and reads on the instant claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150214548 A1 teaches a SiOxCy active material with peaks corresponding to Q units, T units, and D units. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729